NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                       APR 24 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

 UNITED STATES OF AMERICA,                        No. 16-50178

                  Plaintiff-Appellee,            D.C. No. 3:15-cr-02657-LAB

   v.
                                                 MEMORANDUM*
 CESAR COUTINO-LOPEZ,

                  Defendant-Appellant.

                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                             Submitted April 11, 2017**

Before:       GOULD, CLIFTON, and HURWITZ, Circuit Judges.

        Cesar Coutino-Lopez appeals from the district court’s judgment and

challenges the 24-month sentence and one-year term of supervised release imposed

following his guilty-plea conviction for being a removed alien found in the United

States, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291, and we affirm.

      Coutino-Lopez contends that the government breached the parties’ plea

agreement at the sentencing hearing by implicitly suggesting that it did not support

the stipulated low-end Guidelines sentence or the four-level fast-track departure

under U.S.S.G. § 5K3.1. We reject this argument because the record reflects that,

in its sentencing summary chart and at the sentencing hearing, the government

stood by its recommendation that Coutino-Lopez receive the stipulated fast-track

departure and a low-end Guidelines sentence. Accordingly, Coutino-Lopez

received the benefit of his bargain and “the presentation of a united front to the

court.” See United States v. Alcala-Sanchez, 666 F.3d 571, 575 (9th Cir. 2012)

(internal quotations omitted).

      Coutino-Lopez next contends that his sentence is substantively

unreasonable. The court did not abuse its discretion in imposing Coutino-Lopez’s

sentence. See Gall v. United States, 552 U.S. 38, 51 (2007). The custodial

sentence and term of supervised release are substantively reasonable in light of the

applicable 18 U.S.C. § 3553(a) factors and the totality of the circumstances,

including Coutino-Lopez’s immigration history. See Gall, 552 U.S. at 51.

      AFFIRMED.

                                          2                                     16-50178